January 21, 2010 DREYFUS SELECT MANAGERS SMALL CAP VALUE FUND Supplement to Prospectus Dated December 17, 2008 The following information supplements and supersedes any contrary information contained in the sections of the fund's prospectus entitled "The Fund – Goal/Approach" and " – Management": On December 23, 2009, the fund and Dreyfus received an exemptive order from the SEC that permits the fund, subject to certain conditions and approval by the fund's board, to hire and replace subadvisers and modify subadvisory arrangements without obtaining shareholder approval. The fund's board has approved Neuberger Berman Management LLC (Neuberger Berman) as an additional subadviser to the fund, effective January 21, 2010 (the Effective Date). As of the Effective Date, the fund's assets will be allocated among four subadvisers – TS&W, Walthausen, Riverbridge and Neuberger Berman. The percentage of the fund's assets to be allocated initially to the subadvisers is approximately 30% to Neuberger Berman, 30% to TS&W, 30% to Walthausen and 10% to Riverbridge. The percentage of the fund's assets to be allocated to Neuberger Berman and the reduction to the percentage of the fund's assets currently allocated to the other subadvisers will occur over time, generally by directing cash in-flows (purchases of fund shares and reinvested distributions) to Neuberger Berman and out-flows (redemptions and expense items) to the other subadvisers. The percentage of the fund's assets allocated to a subadviser may be adjusted by up to 20% of the fund's assets without the approval of the fund's board.
